DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chipko (US20190234697) in view of Hitzelberger (US20160363378) and in further view of Chen (CN205784784U).
Regarding claim 1, Chipko teaches a vehicle (this is considered intended use) heat exchanger apparatus, comprising: a header (header structure 110; Fig. 7) having openings; tubular members (tubes 114; Fig. 7) joined to the header and having interior passageways in fluid communication with the openings, the tubular members elongated along longitudinal axes.
Chipko does not teach a plurality of radial fins extending from the tubular members; wherein the tubular members and the plurality of radial fins are formed as a unitary component via additive manufacturing without welding or interference fit.
Hitzelberger plurality of radial fins (projections 120; Fig. 3) extending from the tubular members (conduit 110; Fig. 3); wherein the tubular members and the plurality of radial fins are formed as a unitary component via additive manufacturing without welding or interference fit, in order to assist with conducting thermal energy to or from the tubular member in an improved manner by integrally forming the tubular member and fins (¶[0027-0028]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko to include the fins of Hitzelberger, in order to assist with conducting thermal energy to or from the tubular member in an improved manner by integrally forming the tubular member and fins (¶[0027-0028]).
Chipko does not teach the radial fins radially projecting outward from the tubular members and oriented at acute angles relative to the longitudinal axes of the tubular members.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko to include the oblique fins of Chen, in order to provide defouling and effective heat transfer (¶[0032]).
Regarding claims 13-14, Chipko teaches the limitations of claim 1 and Chipko further teaches the tubular members have cross-sectional areas that vary along a lengths of the tubular members;  the tubular members have cross-sectional areas adjacent to the header that are greater than cross-sectional area at points distal from the header (¶[0050] & thickness tapered end region 59; Fig. 9-10). 
	Regarding claim 15, Chipko teaches the limitations of claim 1, and Chipko is silent to the interior passageways of the tubular members have inside diameters that vary along lengths of the tubular members.
	Hitzelberger further teaches the interior passageway of the at least one tubular member has an inside diameter that varies along a length of the at least one tubular member (A2 & A1; Fig. 3 & ¶[0038-0039]), in order to improve the heat transfer performance (¶[0038-0039]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko to include the tapering of Hitzelberger, in order to improve the heat transfer performance (¶[0038-0039]). 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chipko (US20190234697) in view of Hitzelberger (US20160363378), Chen (CN205784784U) and Disori (US20190277579). 
Regarding claim 2, Chipko teaches the limitations of claim 1, and Chipko as modified is silent to fillets formed at interfaces between the radial fins and the tubular members.
Disori teaches it is known to use fillets formed at an interface between each radial fin and the tubular member (¶[0042]), in order to provide increased survivability from potential debris impact (¶[0042]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko with the fillets of Disori, in order to provide increased survivability from potential debris impact (¶[0042]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chipko (US20190234697) in view of Hitzelberger (US20160363378), Chen (CN205784784U) and in further view of Caldwell (US1893270). 
Regarding claim 3, Chipko teaches the limitations of claim 1, and Chipko as modified further teaches wherein the plurality of fins are formed via additive manufacturing and can be optimized for any desired shape via the additive manufacturing process (¶[0025-0028] - Hitzelberger). Chipko  is silent to a plurality of corrugations formed in the plurality of radial fins; wherein the plurality of corrugations is formed via additive manufacturing.
Caldwell teaches a plurality of corrugations formed in the plurality of radial fins in order to increase the radiating area (Page 2, lines 65-75). 
.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chipko (US20190234697) in view of Hitzelberger (US20160363378), Chen (CN205784784U) and in further view of Larouche (US20090294111). 
Regarding claim 4, Chipko teaches the limitations of claim 1, and Chipko as modified is silent to the header has a wall thickness of at least 2 millimeters; and  first thicknesses that are adjacent to the header is no more than 1 millimeter.
	Larouche teaches a wall thickness of at least 2 millimeters; and the at least one tubular member has a wall thickness adjacent to the header of no more than 1 millimeter (see overlapping ranges of ¶[0038] & [0040]), in order to provide a heat exchanger assembly capable of operating under high pressure (¶[0040]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko with the thicknesses of Larouche, in order to provide a heat exchanger assembly capable of operating under high pressure (¶[0040]).  It is also noted that in the case where the claims overlap ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 I).
	Regarding claim 5, Chipko teaches the limitations of claim 4, and Chipko does not teach at least one of a groove, a dimple, or a projection formed in at least one of the tubular members; wherein the at least one of the groove, the dimple, or the projection is formed via additive manufacturing.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko with the ridge of Hitzelberger, in order to improve the performance of the heat exchanger (¶[0038-0039]).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chipko (US20190234697) in view of Hitzelberger (US20160363378), Chen (CN205784784U) and in further view of Shiroyama (US5400951).   
Regarding claims 6-7, Chipko teaches the limitations of claim 1, and Chipko further teaches the tubular members include end portions (section 120; Fig. 9-10) received in the openings in the header; and wherein the end portions include end preparations that are configured to facilitate joining of the tubular members to the header (¶[0065], here the shape being “amenable to subsequent deformation or physical reshaping” is considered to be an “end preparation”). Chipko further teaches the end preparations in the end portions of the tubular members have lengths that correspond to a width of a wall of the header to which the tubular members are joined (¶[0065] & Fig. 9-10). 
Chipko does not teach wherein the end preparations include circumferential slots formed in the end portions of the tubular members.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko to include the slots of Shiroyama, in order to provide a braze joint of sufficient bond strength and prevented from permitting leakage (Col. 2, lines 15-25).
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chipko (US20190234697) in view of Hitzelberger (US20160363378), Chen (CN205784784U), Shiroyama (US5400951) and Kanopacki (US20180112936).
	Regarding claims 8, Chipko teaches the limitations of claim 7, and Chipko is silent to   each of the end preparations is one of a series of slots, a plurality of radial projections, or a plurality of threads;  the end preparation is formed via additive manufacturing.
Kanopacki teaches wherein such fittings may be formed by additive manufacturing, in order to reduce the amount of time to manufacture said tube (¶[0065]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko to include the additively manufacture as taught by Kanopacki, in order to reduce the amount of time to manufacture said tube (¶[0065] – Kanopacki). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chipko (US20190234697) in view of Hitzelberger (US20160363378), Chen (CN205784784U), and in further view of Manteiga (US20170205145). 

Manteiga teaches the header and the tubular members are formed as a unitary component via additive manufacturing without welding or interference fit (¶[0006] & Fig. 1), in order to provide a strong connection between said tube and header (¶[0006]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko with the seamless, integrated tube and header of Manteiga, in order to provide a strong connection between said tube and header (¶[0006]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chipko (US20190234697) in view of Hitzelberger (US20160363378), Chen (CN205784784U), and in further view of Kanopacki (US20180112936). 
Regarding claim 10, Chipko teaches the limitations of claim 1, and Hitzelberger further teaches wherein the outer portion and the plurality of fins form a unitary component devoid of any weld or interference fit (¶[0027-0028]).  Chipko as modified does not teach the tubular members includes core sections formed via extrusion and an outer layer formed via additive manufacturing.
Kanopacki teaches the tubular member includes a core section (core pipe 20; Fig. 3) formed via extrusion (this is considered a product by process limitation) and an outer layer (outer layer 22; Fig. 3) formed via additive manufacturing (¶[0062]), in order to reduce the cost and time to produce customized additively manufactured tubes (¶[0062-0065]).
.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chipko (US20190234697) in view of Hitzelberger (US20160363378), Chen (CN205784784U), and in further view of Kanopacki (US20180112936) and Shiroyama (US5400951).   
Regarding claim 11, Chipko teaches the limitations of claim 10, and Chipko further teaches the outer layers include end portions (120; Fig. 9) dimensioned to be received in the at least one opening in the header; and Chipko does not teach wherein the end portions of the outer layer includes a series of circumferential slots configured to facilitate joining of the tubular members to the header. 
Shiroyama teaches the end preparations include circumferential slots (grooves 21; Fig. 1) formed in the end portions of the tubular members (8; Fig. 1) configured to facilitate joing of the tubular members to the header, in order to provide a braze joint of sufficient bond strength and prevented from permitting leakage (Col. 2, lines 15-25). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko to include the slots of Shiroyama, in order to provide a braze joint of sufficient bond strength and prevented from permitting leakage (Col. 2, lines 15-25).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chipko (US20190234697) in view of Hitzelberger (US20160363378), Chen (CN205784784U), and Newton (US1832412).   
Regarding claim 12, Chipko teaches the limitations of claim 1, and Chipko further teaches wherein the openings in the header are first openings, and a second header (see opposite headers 110; Fig. 8) having at least one second opening, the second header being positioned parallel and spaced from the header.  Chipko does not teach wherein the at least one tubular member includes a first end having a first threaded portion formed via additive manufacturing and a second end having a second threaded portion formed via additive manufacturing; wherein the first threaded portion is one of a right hand threaded portion or a left hand threaded portion; wherein the second threaded portion is the other of the right hand threaded portion or the left hand threaded portion; and wherein the first threaded portion is threadedly received in the opening in the header and the second threaded portion is threadedly received in the second opening in the second header.
Newton teaches wherein the at least one tubular member (27; Fig. 2) includes a first end having a first threaded portion (threaded portions of opening 40 in header and tube end fittings 42; Fig. 2/5 see also “threaded unions” – claim 1) and a second end having a second threaded portion (threaded portions of opening 40 in header and tube end fittings 42; Fig. 2/5 see also “threaded unions” – claim 1),  wherein the first threaded portion is one of a right hand threaded portion or a left hand threaded portion; wherein the second threaded portion is the other of the right hand threaded portion or the left hand threaded portion (reversely threaded at the two ends of the tube – Claim 1); and wherein the first threaded portion is threadedly 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko to include the threads of Newton, additively manufactured as taught by Kanopacki, in order to provide fittings which may be tightened together without danger of twisting (Page 1, lines 65-75 – Newton), and to reduce the amount of time to manufacture said tube (¶[0065] – Kanopacki). 
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chipko (US20190234697) in view of Hitzelberger (US20160363378), Morita (EP0683372) and Disori (US20190277579), Caldwell (US1893270), Larouche (US20090294111),  Shiroyama (US5400951), and Chen (CN205784784U).
	Regarding claim 16, Chipko teaches vehicle heat exchanger apparatus, comprising: a header (header structure 110; Fig. 7) having plural openings; plural tubes (tubes 114; Fig. 7)  joined to the header and having respective interior passageways in fluid communication with the openings; wherein each tube of the plural tubes respectively comprises: a tubular member defining a respective one of the interior, the tubular members having first thicknesses at first locations (end region 59; Fig. 9-10) that are adjacent to the header and smaller, second thicknesses at second locations (portion 50; Fig. 9-10) that are distal from the header.

Hitzelberger teaches a plurality of radial fins (projections 120; Fig. 3) extending from each finned tube (conduit 110; Fig. 3); wherein the finned tube and the radial fins are formed as respective monolithic components, in order to assist with conducting thermal energy to or from the tubular member in an improved manner by integrally forming the tubular member and fins (¶[0027-0028]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko to include the fins of Hitzelberger to the tubes of Chipko, in order to assist with conducting thermal energy to or from the tubular member in an improved manner by integrally forming the tubular member and fins (¶[0027-0028]). Chipko as modified thus teaches wherein the tubes are finned and extend along longitudinal axes.
Chipko does not teach one or more ribs extending between and coupling the tubular members at the second locations; and struts extending between and coupling the tubular members and the header.
Morita teaches one or more ribs (28; Fig, 14) extending between and coupling the tubular members at the second locations; and struts (26/27; Fig. 3-4) extending between and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko to include the ribs and struts of Morita, in order to reduce the cost and time associated with manufacturing (Page 4, lines 15-20 & Page 6, line 4-5).
Disori teaches it is known to use fillets formed at an interface between each radial fin and the tubular member (¶[0042]), in order to provide increased survivability from potential debris impact (¶[0042]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko with the fillet of Disori, in order to provide increased survivability from potential debris impact (¶[0042]).
Chipko as modified further teaches wherein the plurality of fins are formed via additive manufacturing and can be optimized for any desired shape via the additive manufacturing process (¶[0025-0028]). Caldwell teaches a plurality of corrugations formed in the plurality of radial fins in order to increase the radiating area (Page 2, lines 65-75). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko to include the corrugations of Caldwell, in order to increase the radiating area (Page 2, lines 65-75).
	Larouche teaches a wall thickness of at least 2 millimeters; and the at least one tubular member has a wall thickness of no more than 1 millimeter (see overlapping ranges of ¶[0038] & 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko with the thicknesses of Larouche, in order to provide a heat exchanger assembly capable of operating under high pressure (¶[0040]).  It is also noted that in the case where the claims overlap ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Chipko does not teach the end portions of the tubes have circumferential slots formed therein.
Shiroyama teaches the end preparations include circumferential slots (grooves 21; Fig. 1) formed in the end portions of the tubular members (8; Fig. 1) configured to facilitate joining of the tubular members to the header, in order to provide a braze joint of sufficient bond strength and prevented from permitting leakage (Col. 2, lines 15-25). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko to include the slots of Shiroyama, in order to provide a braze joint of sufficient bond strength and prevented from permitting leakage (Col. 2, lines 15-25).
Chipko does not teach the radial fins radially projecting outward from the tubular members and oriented at acute angles relative to the longitudinal axes of the tubular members.
Chen teaches the radial fins radially projecting outward from the tubular members and oriented at acute angles relative to the longitudinal axes of the tubular members (fins 111 & ¶[0032]), in order to provide defouling and effective heat transfer (¶[0032]). 

Regarding claim 17, Chipko teaches the limitations of claim 16, and Chipko as modified by Hitzelberger further teaches the tubular members and the radial fins, and their joints (as noted above, Disori teaches the fillets as the joint), are formed via additive manufacturing without welding or interference fit (¶[0027-0028]).
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chipko (US20190234697) in view of Hitzelberger (US20160363378), Chen (CN205784784U), Morita (EP0683372) and in further view of Shiroyama (US5400951).   
Regarding claim 18, Chipko teaches a vehicle (this is considered intended use) heat exchanger apparatus, comprising: a header (header structure 110; Fig. 7) having plural openings; plural tubular members (tubes 114; Fig. 7) joined to the header and having respective interior passageways in fluid communication with the openings, the tubular members having first thicknesses at first locations (end region 59; Fig. 9-10) that are adjacent to the header and smaller, second thicknesses at second locations (portion 50; Fig. 9-10) that are distal from the header.
Chipko does not teach a plurality of radial fins extending from each tubular member; wherein the tubular members and the radial fins are formed as respective monolithic components.  
Hitzelberger plurality of radial fins (projections 120; Fig. 3) extending from each tubular member (conduit 110; Fig. 3); wherein the tubular members and the radial fins are formed as 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko to include the fins of Hitzelberger to the tubes of Chipko, in order to assist with conducting thermal energy to or from the tubular member in an improved manner by integrally forming the tubular member and fins (¶[0027-0028]).
Chipko does not teach one or more ribs extending between and coupling the tubular members at the second locations; and struts extending between and coupling the tubular members and the header.
Morita teaches one or more ribs (28; Fig, 14) extending between and coupling the tubular members at the second locations; and struts (26/27; Fig. 3-4) extending between and coupling the tubular members and the header, in order to reduce the cost and time associated with manufacturing (Page 4, lines 15-20 & Page 6, line 4-5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko to include the ribs and struts of Morita, in order to reduce the cost and time associated with manufacturing (Page 4, lines 15-20 & Page 6, line 4-5).
Chipko does not teach wherein the end preparations include circumferential slots formed in the end portions of the tubular members.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko to include the slots of Shiroyama, in order to provide a braze joint of sufficient bond strength and prevented from permitting leakage (Col. 2, lines 15-25).
Regarding claim 20, Chipko teaches the limitations of claim 18, and Chipko as modified by Hitzelberger further teaches the tubular members and the radial fins are formed via additive manufacturing without welding or interference fit (¶[0027-0028]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chipko (US20190234697) in view of Hitzelberger (US20160363378), Chen (CN205784784U), Morita (EP0683372), Shiroyama (US5400951), Disori (US20190277579), Caldwell (US1893270), and Larouche (US20090294111). 
Regarding claim 19, Chipko teaches the limitations of claim 18, and Chipko does not teach  plural fillets formed at respective interfaces between the radial fin and the tubular members; and a plurality of corrugations formed in the each of the plurality of radial fins, wherein the plurality of corrugations are formed via additive manufacturing; wherein the header has a wall thickness of at least 2 millimeters and the tubular members have respective wall thicknesses of no more than 1 millimeter.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko with the fillet of Disori, in order to provide increased survivability from potential debris impact (¶[0042]).
Chipko as modified further teaches wherein the plurality of fins are formed via additive manufacturing and can be optimized for any desired shape via the additive manufacturing process (¶[0025-0028]). Caldwell teaches a plurality of corrugations formed in the plurality of radial fins in order to increase the radiating area (Page 2, lines 65-75). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko to include the corrugations of Caldwell, in order to increase the radiating area (Page 2, lines 65-75).
	Larouche teaches a wall thickness of at least 2 millimeters; and the at least one tubular member has a wall thickness of no more than 1 millimeter (see overlapping ranges of ¶[0038] & [0040]), in order to provide a heat exchanger assembly capable of operating under high pressure (¶[0040]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chipko with the thicknesses of Larouche, in order to provide a heat exchanger assembly capable of operating under high pressure (¶[0040]).  It is also noted that in the case where the claims overlap ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763